Citation Nr: 0027651	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  That rating decision denied 
the appellant's claim for a permanent and total disability 
rating for pension purposes, to include on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(2) (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is not currently service-connected for any 
disabilities.

3.  The veteran's right recurrent groin hernia is shown to be 
properly rated as 
10 percent disabling.  

4.  The veteran's degenerative joint disease of the spine is 
shown to be properly rated as 10 percent disabling. 

5.  The veteran's residuals of a fracture of the right 
zygomatic arch (malar bone) and a fracture of the lateral 
wall of the right orbit are shown to be properly rated as 
noncompensable (0 percent disabling).

6.  The report of a VA psychiatric examination, performed in 
March 1998, noted a diagnosis of alcohol abuse.  A subsequent 
VA psychiatric examination, performed in July 1998, listed a 
diagnosis of substance abuse disorder, alcohol abuse, rule 
out dependence.  

7.  The evidence of record in this case is completely silent 
as to any psychiatric disorder, other than those related to 
the abuse of alcohol or drugs.

8.  The veteran's combined non-service connected disability 
rating is 20 percent.

9.  The veteran is 52 years old, has obtained a high school 
education, and has experience in the construction industry.

10.  The veteran's permanent disabilities do not prevent him 
from securing or maintaining substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations. 38 U.S.C.A. § 1110, 1155, 1502, 1521, 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.301(b), 
3.314(b)(2), 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.7, 4.15, 
4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim that is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (West 1991).  Therefore, the issue is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 (1999).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  

Permanent and total disability can be shown under the law are 
as follows:  (1) the veteran must be unemployable as a result 
of a lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
"objective" standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1999); Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17.  56 Fed. Reg. 57,985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 and Supp. 1999); 38 C.F.R. § 
4.17a (1999).  Finally, the Board observes that evaluations 
for service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(1999).

II.  Analysis

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17 (1999).  
The RO assigned a rating for each disability in accordance 
with the Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999); Roberts, 2 Vet. App. at 390, citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1991) (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").

At the time of this appeal, the veteran was not service-
connected for any disabilities.  However, through his 
statements and testimony herein, the veteran has alleged that 
he is unemployable due to his nonservice-connected back, 
hernia and mental disorders.  

A.	Degenerative Joint Disease of the 
Spine

With regard to the veteran's degenerative joint disease of 
the spine, the RO assigned a 10 percent disability rating 
under 38 C.F.R. Part 4, Diagnostic Codes 5003-5292 (1999).  
Pursuant to Diagnostic Code 5003, degenerative arthritis is 
to be evaluated based on the limitation of motion of the 
joint, but if the disorder is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, the disorder is evaluated at 10 percent.  
Furthermore, because traumatic arthritis is evaluated under 
diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the decision of the United 
States Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Pursuant to Diagnostic Code 5292, used in rating a limitation 
of motion of the lumbar spine, a 10 percent disability rating 
is warranted for a slight limitation of motion of the lumbar 
spine.  A 20 percent disability rating is warranted for a 
moderate range of motion of the lumbar spine.  The highest 
available rating under this code section, a 40 percent 
disability rating, is warranted for a severe limitation of 
motion of the lumbar spine.

In this case, the evidence reflects that the veteran's 
degenerative joint disease of the spine is manifested by no 
more that a slight limitation of motion of the lumbar spine.  
The report of the veteran's most recent VA examination of the 
spine, dated in September 1998, concluded with a diagnosis of 
mild degenerative joint disease of the lumbar spine.  Range 
of motion testing revealed forward flexion to 20 degrees, 
backward extension to 10 degrees, lateral rotation to 10 
degrees, and lateral flexion to 10 degrees.  The examination 
report also noted, however, that the "veteran is not doing 
his full effort."  Physical examination revealed "no 
objective evidence of painful motion on all movements of the 
lumbar spine."  The report also noted findings of no muscle 
spasm, no tenderness to palpation on the lumbar paravertebral 
muscles and no postural or fixed deformities.  Muscle 
strength testing was graded as 5/5, and the report noted that 
the musculature of the veteran's back was within normal 
limits.  Neurological examination revealed no muscle atrophy 
of the lower extremities, a normal gait cycle and normal knee 
and ankle jerks.  Thus, the Board concludes that the 10 
percent disability rating currently assigned adequately 
compensates the veteran for his degenerative joint disease of 
the spine, and for any increased functional loss he may 
experience with physical activities as a result of this 
condition.  See Sanchez-Benitez v. West 13 Vet. App. 282 
(1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
As such, the veteran's degenerative joint disease of the 
spine is properly rated at a 10 percent disability rating.

B. 	Right Recurrent Groin Hernia

The RO assigned a 10 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 7338 (1999), for the veteran's nonservice-
connected right recurrent groin hernia.  A 10 percent rating 
is warranted for an inguinal hernia which is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  The next highest rating, a 30 percent rating, is 
provided for an inguinal hernia which is small, post 
operative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  The highest 
available rating under Diagnostic Code 7338, a 60 percent 
evaluation for an inguinal hernia which is large, post 
operative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable. 38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).

After a thorough review of the evidence of record, the Board 
finds that no more than a 10 percent disability evaluation is 
reflected in the objective manifestations of the veteran's 
right recurrent groin hernia.  In order to satisfy the 
criteria for a 30 percent rating, the veteran would have to 
show an inguinal hernia which is small, post operative 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  At his personal hearing, 
performed in July 1998, the veteran testified that he had 
undergone surgery for hernia repair in 1995.  He indicated 
that his recurrent right inguinal hernia prevents him from 
performing moderate to heavy physical exertion.  He also 
noted, however, that his physicians recommended that he "get 
a light job." See Personal Hearing Transcript, p. 2 (July 13, 
1998).  He denied receiving any current treatment for this 
condition.  The report of his VA examination for digestive 
conditions, performed in July 1998, noted the following 
findings:

Right inguinal reducible painful mass, 
recurrent right inguinal hernia, previous 
herniorrhaphy.  Also has mid-lower 
abdomen, suprapubic surgical scar, well 
healed due to bilateral inguinal 
herniorrhaphy.
 
The report concluded with a diagnosis of recurrent right 
inguinal groin hernia, large reducible and symptomatic.  
Under these circumstances, the veteran's right recurrent 
groin hernia is properly rated at a 10 percent disability 
rating.

C. Residuals of Fracture of the Right Zygomatic Arch (Malar 
Bone) and Fracture of the Lateral Wall of the Right Orbit.

The RO assigned a noncompensable (0 percent) rating by 
analogy under 38 C.F.R. Part 4, Diagnostic Code 9916 (1999), 
for the veteran's nonservice-connected residuals of a 
fracture of the right zygomatic arch (malar bone) and a 
fracture of the lateral wall of the right orbit.  Pursuant to 
Diagnostic Code 9916, used in rating malunion or nonunion of 
the maxilla, a noncompensable disability rating is warranted 
for slight displacement.  The next higher rating, a 10 
percent rating, is warranted when there is moderate 
displacement. 38 C.F.R. § 4.150, Diagnostic Code 9916 (1999).

After a thorough review of the evidence of record, the Board 
finds that a compensable disability evaluation is not 
warranted for the veteran's nonservice-connected residuals of 
a fracture of the right zygomatic arch (malar bone) and a 
fracture of the lateral wall of the right orbit.  An 
outpatient treatment report, dated in June 1998, noted that 
the veteran had sustained severe facial trauma during a 
fight.  The report noted that the veteran denied loss of 
vision or pain.  Physical examination revealed an undisplaced 
fracture of the right zygomatic arch (malar bone) and a 
fracture of the lateral wall of the right orbit.  The report 
also noted that his eyeglobes were intact and that there were 
no vision deficits.  No follow-up treatment for this 
condition has been alleged.  Under these circumstances, the 
veteran's residuals of a fracture of the right zygomatic arch 
(malar bone) and a fracture of the lateral wall of the right 
orbit are properly rated as noncompensable.

D.  	Mental Disorder - Substance Abuse

38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), relating to 
basic entitlement for wartime disability compensation, states 
that "no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  VA regulations provide for permanent and 
total disability ratings for pension purposes for disabling 
conditions not the result of the veteran's own willful 
misconduct. 38 C.F.R. §§ 3.301(b), 3.314(b)(2), 3.342(a) 
(1998).

Willful misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action." 38 C.F.R. § 3.1(n) 
(1998).  This regulation further provides, in regard to 
willful misconduct, that:

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct. 

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.

Id.  

The report of the veteran's most recent VA examination for 
mental disorders, dated in July 1998, noted the veteran's 
complaints of feeling depressed.  The report noted that "[h]e 
also acknowledges to drink beer, because; - "I have to, I do 
not know, I just do not have anything to do."  Mental status 
examination revealed adequate affect, calm mood, full 
orientation and fair judgment.  The report also noted that 
the veteran's memory and intellectual function are maintained 
and that his insight was poor.  The report concluded with an 
Axis I diagnosis of substance use disorder, alcohol abuse, 
rule out dependence.  A Global Assessment Function Score of 
80 was also noted.  The report of the veteran's prior VA 
examination for mental disorders, performed in March 1998, 
also concluded with an Axis I diagnosis of alcohol abuse. 

The evidence of record in this case is completely silent as 
to any psychiatric disorder, other than those related to the 
veteran's abuse of alcohol or drugs.  Thus, the disabling 
effects of the veteran's substance abuse, to the extent it is 
not related to any diagnosed acquired psychiatric disorder, 
may not be the basis of increased compensation. 

Conclusion

After rating each disability, the Board has determined that 
the proper combined disability rating is 20 percent.  38 
C.F.R. § 4.25 (1999).  In accordance with 38 C.F.R. § 4.17 
(1999), the disability evaluations must be compared with the 
minimum rating requirements for a total disability rating 
found in 38 C.F.R. § 4.16(a) (1999).  That regulation 
provides that total disability ratings may be assigned where 
there are two or more disabilities, provided that one 
disability is rated at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  Because 
the combined rating in this case is only 20 percent, the 
requirements for a total rating based on the objective 
standard in the regulations are not met.  The Board 
concludes, therefore, that the veteran's claim for a 
permanent and total disability evaluation for pension 
purposes cannot be granted on this basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do under 38 C.F.R. § 4.17(b) for "veterans who 
fail to meet the percentage requirements [under § 4.16(a)] 
but who meet the basic entitlement criteria and are 
unemployable . . . ." 38 C.F.R. § 4.17(b) (1999) (emphasis 
added).  The RO decided that the evidence did not show that 
the veteran had disabilities, permanent in nature that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (1999) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra- 
schedular basis).  In this regard, the Board notes that the 
veteran is 52 years old, has completed high school, and has 
experience in the field of construction.  The report of his 
VA examination of the spine, performed in July 1998, noted 
that the veteran "worked for 15 years in construction as a 
carpenter."  At his personal hearing, conducted in July 1998, 
the veteran testified that his physicians recommended that he 
"get a light job."   In short, the evidence does not 
demonstrate that the veteran's disabilities are so severe or 
his educational level so deficient as to preclude all forms 
of gainful employment.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The Board also notes that the descriptions of the 
veteran's disabilities in the medical examination reports 
neither provide an overall impression of a severely 
incapacitated individual nor reflect that the disorders which 
the RO rated were reasonably certain to continue at the same 
degree of impairment throughout the veteran's lifetime.  38 
U.S.C.A. § 1502 (West 1991).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent and 
total disability rating for pension purposes cannot be 
granted.

	(CONTINUED ON NEXT PAGE)



ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

